Name: Council Directive 75/379/EEC of 24 June 1975 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC as regards the validity of the procedures of the Standing Veterinary Committee
 Type: Directive
 Subject Matter: animal product;  EU institutions and European civil service;  trade;  health;  European Union law;  agricultural activity
 Date Published: 1975-07-03

 Avis juridique important|31975L0379Council Directive 75/379/EEC of 24 June 1975 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC as regards the validity of the procedures of the Standing Veterinary Committee Official Journal L 172 , 03/07/1975 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 6 P. 0090 Greek special edition: Chapter 03 Volume 13 P. 0032 Swedish special edition: Chapter 3 Volume 6 P. 0090 COUNCIL DIRECTIVE of 24 June 1975 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC as regards the validity of the procedures of the Standing Veterinary Committee (75/379/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas the Standing Veterinary Committee, established by Decision No 68/361/EEC (2), expresses its Opinion in accordance with procedures, the validity of which was limited to a period of 30 months from the date on which a request for an Opinion is first referred to the said Committee; Whereas a matter was first referred to the Committee on 22 December 1972 ; whereas the period which has elapsed is insufficient to enable a final decision to be reached, and whereas the validity of the aforementioned procedures should only be extended temporarily; HAS ADOPTED THIS DIRECTIVE: Article 1 In the following Articles, the term "30 months" is replaced by "102 months": - Article 14 of Council Directive No 64/432/EEC (3) of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Council Directive No 74/387/EEC (4); - Article 9b of Council Directive No 64/433/EEC (5) of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, as last amended by Directive No 74/387/EEC; - Article 13 of Council Directive No 71/118/EEC (6) of 15 February 1971 on health problems affecting trade in fresh poultry-meat, as last amended by Directive No 74/387/EEC; - Article 10 of Council Directive No 72/461/EEC (7) of 12 December 1972 on health problems affecting intra-Community trade in fresh meat, as last amended by Directive No 74/387/EEC; - Article 31 of Council Directive No 72/462/EEC (8) of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries, as last amended by Directive No 74/387/EEC. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 24 June 1975. For the Council The President M.A. CLINTON (1)OJ No C 111, 20.5.1975, p. 26. (2)OJ No L 255, 18.10.1968, p. 23. (3)OJ No 121, 29.7.1964, p. 1977/64. (4)OJ No L 202, 24.7.1974, p. 36. (5)OJ No 121, 29.7.1964, p. 2012/64. (6)OJ No L 55, 8.3.1971, p. 23. (7)OJ No L 302, 31.12.1972, p. 24. (8)OJ No L 302, 31.12.1972, p. 28.